

EXHIBIT 10.38b


SECOND AMENDMENT
TO
EMPLOYMENT AGREEMENT


This amendment ( the “Second Amendment”) is made the 4th day of August, 2008,
between The United Illuminating Company, a Connecticut Corporation (the
“Company”), and Richard J. Reed (the “Executive”).


WHEREAS, the Company previously entered into an amended and restated Employment
Agreement with the Executive dated as of March 26, 2004, and a First Amendment
thereto, dated November 18, 2004 (collectively, the “Agreement”); and


WHEREAS, in light of changes to the law concerning severance and deferred
compensation, including Internal Revenue Code Section 409A and related Treasury
Regulations, the Company and the Executive wish to further amend the Agreement
by this Second Amendment to clarify certain provisions in the event the
Executive’s employment is involuntarily terminated, and to make other minor,
clarifying revisions to the Agreement,


NOW THEREFORE, the following Sections of the Agreement are hereby amended as
follows:


1.           The third sentence of Section (1)(b) of the Agreement is deleted.


2.           The second sentence of Section (2)(c) of the Agreement is revised
to read as follows:


In the event that the Executive’s employment is not so continued, the Executive
may be eligible for benefits on account of a Constructive Termination in
accordance with the terms of the UIL CIC Plan II.


3.           The third paragraph of Section (4)(b) of the Agreement is revised
to read as follows:


The Executive’s “Stub-Period Incentive Compensation” shall mean the annual
short-term incentive compensation being earned in the year in which the
Executive terminates employment, pro-rated for the year in which he terminates
service, and shall be equal to that short-term annual incentive compensation
payment to which the Executive would be entitled, if any, under the terms of the
Company’s executive incentive compensation plan, calculated as if he had been
employed by the Company on the last day of the year including his Date of
Termination, based on actual performance with respect to the achievement of UIL
and Company goals (collectively referred to as “Company goals”), multiplied by a
fraction, the numerator of which is the number of days which have elapsed in
such year through the Date of Termination and the denominator of which is
365.  UIL shall determine in its discretion the composition of the Executive’s
scorecard.  In the event that the ‘gate’, if any, is not achieved with respect
to Company goals, then no Stub-Period Incentive Compensation will be paid.  Any
Stub-Period Incentive Compensation payable upon termination of the Executive
shall be paid in accordance with Section (6)(e) of this Agreement.

 
 

--------------------------------------------------------------------------------

 



4.           Section (5)(d) of the Agreement is hereby revised in its entirety
to provide as follows:


(d)  Termination by Executive.


(i)  Breach by the Company, not during Change of Control Protective Period.  If
the Executive is not in default of any of the Executive’s obligations under
Section (2), (10), (11) or (12) hereof, the Executive may terminate employment
hereunder on account of a Constructive Termination in accordance with this
Section (5)(d)(i).  For purposes of this Agreement, a Constructive Termination
means:


(1)  a Separation from Service (as defined for purposes of the UIL CIC Plan II)
within ninety (90) days of the initial occurrence of one of the following events
arising without the consent of the Executive (a “Constructive Termination
Event”):


(A)  A material diminution in the Executive’s annual base salary rate, unless
such reduction is part of, and consistent with, a general reduction of the
compensation rates of all employees of the Company or of the Executive’s
business unit;


(B)  Except as provided in Section (2)(b), a material diminution in the
Executive’s authority, duties, or responsibilities, including the assignment of
duties materially inconsistent in any adverse respect with such Executive’s
position, duties, responsibilities and status with the Company immediately prior
thereto, or diminishment in such Executive’s management responsibilities, duties
or powers as in effect immediately prior thereto, or the removal from or failure
to re-elect such Executive to any such position or office;


(C)  A requirement that the Executive relocate his principal place of employment
by more than fifty (50) miles from the Company’s current executive offices in
New Haven, Connecticut; or


(D)  Any other action or inaction that constitutes a material breach by the
Company of the Agreement, including (1) a failure to include the Executive in
the management salary compensation programs then in effect on substantially the
same terms and conditions as that applicable to the other officers or similarly
situated executives of the Company; (2) a failure to continue the Executive’s
participation in the material benefit plans of the Company on substantially the
same basis, both in terms of the amount of benefits provided (other than due to
the Company’s stock price performance, provided such performance is a relevant
criterion in determining the amount of benefits) and the level of the
Executive’s participation relative to other officers or similarly situated
executives of such Company, as that in effect immediately

 
2

--------------------------------------------------------------------------------

 

prior thereto; or (3) a failure to renew the Executive’s Employment Agreement at
the time such Agreement expires, provided that the Executive was willing and
able to execute a new Agreement providing terms and conditions substantially
similar to those in the expiring Agreement and to continue working for the
Company; and


(2)  The Executive has given notice to the UIL Board stating that in the
Executive’s opinion at least one of the Constructive Termination Events has
occurred and setting forth in reasonable detail the relevant facts, and such
notice was given within thirty-one (31) days of the occurrence of the
Constructive Termination Event; and


(3)  The Company shall have failed to remedy or otherwise cure the situation
within thirty-one (31) days after receipt of the notice.


(ii)  Breach by the Company, during Change of Control Protective Period.  If the
Executive is not in default of any of the Executive’s obligations under Section
(2), (10), (11) or (12) hereof, the Executive may terminate employment hereunder
on account of a Constructive Termination in accordance with the UIL CIC Plan II.


(iii)  In the absence of Breach by the Company.  If the Executive is not in
default of any of the Executive’s obligations under Section (2), (10), (11) or
(12) hereof, the Executive may terminate employment in the absence of a Breach
by the Company, effective upon at least ninety (90) days prior written notice.


5.           The initial paragraph of Section (6)(c) of the Agreement is hereby
revised to provide as follows:


(c)  Upon Termination Without Cause, or a Constructive Termination prior to a
Change in Control.  If the Company terminates the Executive’s employment
hereunder without Cause or if the Executive terminates the Executive’s
employment hereunder on account of a Constructive Termination, and in either
case the termination constitutes an Involuntary Separation from Service within
the meaning of Treasury Regulations Section 1.409A-1(n) and is not upon a Change
in Control or within the Change in Control Protective Period, the Company shall
pay or provide (as applicable) to the Executive, all of the following:


6.           Subsection (6)(c)(v) of the Agreement is hereby revised in its
entirety to provide as follows:


(v)  benefits under the Company’s health care plans during the COBRA
continuation period on the same terms as are then available to active employees
of the Company.



 
3

--------------------------------------------------------------------------------

 

7.           Subsection (6)(d) of the Agreement is hereby revised in its
entirety to provide as follows:


(d)  Separation from Service.  Notwithstanding anything herein to the contrary,
no compensation constituting severance or deferred compensation shall be paid
under the Agreement upon a termination of employment or termination of service
unless such termination of employment or termination of service constitutes a
Separation from Service as defined in the UIL CIC Plan II.


8.           Subsection (6)(e) of the Agreement is hereby revised in its
entirety to provide as follows:


(e)  Timing of Payment.  Any cash amount that is due and owing to the Executive
upon a termination of service pursuant to Section (6) or Section (7) (other than
pursuant to the UIL CIC Plan II) will be paid on the thirtieth (30th) day
following the Executive’s Separation from Service and in no event may the
Executive designate the timing or year of payment.  Notwithstanding the
foregoing, however, (i) any Stub-Period Incentive Compensation shall be
calculated in accordance with the terms of the applicable plan or program and
such incentive compensation and that portion of any severance payment that is
based on such incentive compensation shall be paid at the same time that such
incentive compensation generally would be payable to all other employees, but in
no event later than March 15th of the calendar year following the end of the
performance period to which such incentive compensation relates; (ii) any
long-term incentive compensation shall be calculated in accordance with the
terms of the applicable plan or program and such incentive compensation shall be
paid at the same time that such incentive compensation generally would be
payable to all other employees, but in no event later than March 15th of the
calendar year following the end of the performance period to which such
compensation relates; and (iii) any qualified or non-qualified deferred
compensation payable pursuant to the terms of a plan of the Company shall be
paid in accordance with the terms of the applicable plan.


9.           The first paragraph of Section (7) of the Employment Agreement is
hereby revised in its entirety to provide as follows:


(7)           CHANGE IN CONTROL


If on, or within twenty-four (24) months following, a Change in Control, the
Company (or its successor or other entity employing the Executive following such
Change in Control) either terminates the Executive’s employment hereunder
without Cause or fails to renew this Agreement on substantially identical terms,
or if the Executive terminates the Executive’s employment on account of a
Constructive Termination (as defined in the UIL CIC Plan II), and in any such
case the termination constitutes an Involuntary Separation from Service within
the meaning of Treasury Regulations Section 1.409A-1(n), then the Executive
shall be entitled to the following:


10.           Subsection (7)(a)(iv) of the Agreement (including the second,
flush paragraph thereof) is hereby revised in its entirety to provide as
follows:



 
4

--------------------------------------------------------------------------------

 

(iv) those payments, and benefits, if any, to which the Executive is entitled by
reason of having been designated a Participant in the UIL CIC Plan II.  The
severance payments, pension supplements and other benefit provisions under the
UIL CIC Plan II shall be controlling and shall supplant the payments and
benefits to which the Executive would be otherwise be entitled under Section
(6)(c)(iv) and (v) of this Agreement; expressly provided, however, that if the
severance benefit provided for in Section (6)(c)(iv) exceeds the value of the
analogous severance benefit provided under the UIL CIC Plan II, then the amount
of the severance benefit paid under the UIL CIC Plan II shall be determined as
provided in Section (6)(c)(iv) hereof.


11.           The text of Section (9) of the Agreement is deleted, and the
Section reserved for future use.


12.           Section (13)(c) of the Agreement is hereby revised in its entirety
to provide as follows:


(c)  Successors; Binding Agreement; Assignment.


(i)  The Company will require the acquirer of all or substantially all of the
business or assets of the Company (whether directly or indirectly, by purchase
of stock or assets, merger, consolidation or otherwise), by agreement in form
and substance reasonably satisfactory to the Executive, to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place.  As used in this Section, the term the “Company” shall include The United
Illuminating Company, UIL Holdings Corporation, and any successor to, or
acquirer of, the business or assets of the Company that executes and delivers
the agreement provided for in this Section (13)(c) or which otherwise becomes
bound by all the terms and provisions of this Agreement by operation of law.


(ii)  This Agreement, and the Executive’s rights and obligations hereunder, may
not be assigned by the Executive.  Any attempted assignment of this Agreement by
the Executive shall be void and of no force and effect.  This Agreement and all
rights of the Executive hereunder shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.


13.           New Subsection (13)(j) is hereby added to the Agreement to provide
as follows:


(j)  Code Section 409A Compliance.  The parties hereto recognize that certain
provisions of this Agreement may be affected by Section 409A of the Internal
Revenue Code and guidance issued thereunder, and agree to amend this Agreement,
or take such other action as may be necessary or advisable, to comply with
Section 409A.  It is intended that all payments hereunder shall comply with
Section 409A and the regulations promulgated thereunder so as to not subject the
Executive to payment of interest or any additional tax under Section 409A.  In
furtherance thereof, if payment or provision of any amount or benefit hereunder
that is subject to Section 409A at the time specified herein would subject such
amount or benefit to any additional tax under Section 409A, the

 
5

--------------------------------------------------------------------------------

 

payment or provision of such amount or benefit shall be postponed to the
earliest date on which the payment or provision of such amount or benefit could
be made without incurring such additional tax.  In addition, to the extent that
any regulations or other guidance issued under Section 409A (after application
of the previous provisions of this Section (12)(j)) would result in the
Executive’s being subject to the payment of interest or any additional tax under
Section 409A, the parties agree, to the extent reasonably possible, to amend
this Agreement in order to avoid the imposition of any such interest or
additional tax under Section 409A, which amendment shall have the minimum
economic effect necessary and be reasonably determined in good faith by the
Company and the Executive.


Notwithstanding anything herein to the contrary, it is expressly understood that
at any time the Company (or any related employer treated with the Company as the
service recipient for purposes of Code Section 409A) is publicly traded on an
established securities market (as defined for purposes of Code Section 409A), if
a payment or provision of an amount or benefit constituting a deferral of
compensation is to be made pursuant to the terms of this Agreement to the
Executive on account of a Separation from Service (as defined under the UIL CIC
Plan II) at a time when the Executive is a Specified Employee (as defined for
purposes of Code Section 409A(a)(2)(B)(i)), such deferred compensation shall not
be paid to the Executive prior to the date that is six (6) months after the
Separation from Service.  In the event this restriction applies, the deferred
compensation that the Executive would have otherwise been entitled to during the
restriction period will be accumulated and paid (without adjustment for the
delay in payment) on the first business day of the seventh month following the
date of the Executive’s Separation from Service.


The parties hereto intend that the Agreement, as amended, be consistent with IRS
Notice 2007-78, IRS Notice 2007-86 and other Code Section 409A transition
relief, and it shall be interpreted accordingly.


All of the other terms and conditions of the Agreement shall remain in full
force and effect.


                              THE UNITED ILLUMINATING COMPANY


Attest:
 
By           /s/ James P. Torgerson            
  /s/ Angel Bruno  
James P. Torgerson
   
UIL Holdings Corporation, President and
   
Chief Financial Officer
   
The United Illuminating Company
   
Chief Executive Officer
         
/s/ Richard J.
Reed                                                                                        
   
Richard J. Reed

 
6

--------------------------------------------------------------------------------
